UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1484


JAVIER DIAZ-BEY; STEPHANIE SHACKLEFORD,

                 Plaintiffs – Appellants,

          v.

RON HAVNER,

                 Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:11-cv-00063-RAJ-TEM)


Submitted:    June 16, 2011                   Decided:    June 20, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Javier Diaz-Bey, Stephanie Shackleford, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Javier Diaz-Bey and Stephanie Shackleford appeal the

district     court’s   order    dismissing       their   complaint      under

28 U.S.C.    § 1915(e)(2)(B)(ii)     (2006)   for   failure      to   state   a

claim upon which relief may be granted.             We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.            Diaz-Bey v. Havner,

No. 4:11-cv-00063-RAJ-TEM (E.D. Va. Apr. 19, 2011).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   the    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                     2